Citation Nr: 1528410	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-31 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He died in January 1995.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently resides with the Detroit, Michigan, RO. 

In August 2013 the Board reopened and remanded the claim of service connection for the cause of the Veteran's death.  In September 2014, the Board again remanded the claim for additional development.


FINDINGS OF FACT

1. The record evidence shows that acute myelogenous leukemia (AML), the cause of the Veteran's death, began many years after service

2.  The record evidence shows that a service-connected disability did not substantially or materially contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) also has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 (2007) the Court expanded the VCAA notice requirements for a DIC claim.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Court also found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  

The Appellant was provided with notice in December 2003, January 2004, and March 2004 that collectively met all the notice requirements set out above.  These letters notified the Appellant of the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letters also informed her of the types of evidence that would be considered to substantiate her claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letters met the notice requirements set out in Dingess and Hupp. 

The case was remanded in August 2013 so that the AOJ could provide the Appellant with corrective notice following an August 2013 letter indicating that service connection had not been established for any disability during the Veteran's lifetime, to obtain additional treatment records from private providers, to obtain records from the Social Security Administration (SSA), and to obtain a VA etiological opinion concerning the cause of the Veteran's death.  

The AOJ requested the SSA records.  Following the request for these records, the SSA responded that they had been destroyed.  The AOJ thereafter issued a formal finding of unavailability of the SSA records. 

The AOJ also obtained an etiological opinion from a VA physician in October 2013 concerning the cause of the Veteran's death.  The Board finds that the VA opinion is adequate because it was based on consideration of the Veteran's pertinent medical history and describes the disability in sufficient detail to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In September 2014, the Board again remanded the claim in order for the AOJ to send the Appellant the corrective notice indicating that the Veteran was service connected for right ear hearing loss and residuals of a left maxillary fracture at the time of his death.  The claim also was remanded for the AOJ to request that the Appellant furnish updated authorization forms for all of the relevant medical providers who treated the Veteran prior to his death.  

A February 2015 letter notified the Appellant that the Veteran was service connected for right ear hearing loss and residuals of a left maxillary fracture at the time of his death.  In addition, the letter notified of the elements necessary to establish service connection for the cause of the Veteran's death and meets the notice requirements of Hupp.  The February 2015 letter also requested that the Appellant furnish updated authorization forms for all of the relevant medical providers who treated the Veteran prior to his death.

The Board notes that an April 2015 Report of General Information reflects the Appellant stated she would be submitting additional evidence "in a few weeks."  No additional evidence was received from the Appellant.  In addition, the May 2015 Informal Hearing Presentation states that "the merits of this case have been fully advanced by the evidence and contentions of record.  Further argument would be extraneous and repetitious."  

Having reviewed the record evidence, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In addition to the October 2013 etiological opinion from a VA physician, post-service private medical and VA records have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Appellant's claim exists and has determined that all relevant medical evidence has been associated with the record.  In summary, the Board finds that VA has complied with the duty to notify and assist requirements.

Legal Criteria and Analysis

The Appellant asserts that the Veteran's AML was the result of his exposure to herbicides in Vietnam.  Therefore, she maintains that she is entitled to DIC benefits.

According to applicable laws and regulations, service connection for the cause of a Veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including leukemia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran's service treatment records are silent for any leukemia-related complaints, to include AML (the cause of the Veteran's death).  AML first was diagnosed many years after service, as reflected in an August 1994 private medical record.  

The Board notes that the Veteran's DD Form 214 indicates that he had 1 year, 6 months, and 14 days of foreign service.  His awards included the Combat Infantryman Badge (CIB), the Vietnam Campaign Medal, and the Vietnam Service Medal (VSM).  His DD Form 214 also documents that his Military Occupational Specialty (MOS) was Infantryman.  During his lifetime, the Veteran argued that he served in the Republic of Vietnam during the Vietnam era.  As reflected in the August 2013 remand, in giving the Veteran the benefit of the doubt, the Board finds the Veteran served in Vietnam during the Vietnam era.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  

The Board notes that the regulation governing service connection claims based on in-service herbicide exposure has been amended to include chronic b-cell leukemias in the list of disorders deemed related to herbicides exposure.  See 38 C.F.R. § 3.309(e) (2014); 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  AML is not a "chronic B-cell leukemia", so it is not one of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (listing "All chronic B-cell leukemias", but not any other type of leukemia that would include AML); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1040 (31st ed. 2007) (noting that leukemia is "classified according to degree of cell differentiation as acute or chronic" (emphasis in original)); see also Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 563 and 627 (2014) ("Scrutiny of the entire body of epidemiologic results on leukemia for findings on particular types...did not provide support for an association of AML with exposure to the COIs"; "The committee response for Update 2006 considered AML individually but did not find evidence to suggest that its occurrence is associated with exposure to the COIs, and there is still not sufficient evidence to support such an association, so AML has been retained with other non-CLL (Chronic Lymphocytic Leukemia) leukemias in the category of inadequate and insufficient evidence.").  

Although the Appellant asserts that AML is a type of chronic b-cell leukemia, she is not shown to have medical expertise.  Thus, her opinion regarding the cause of the Veteran's death is not considered competent or probative.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The October 2013 VA opinion specifically states that AML is not a type of chronic b-cell leukemia, noting as follows: 

Current, credible medical literature evidences the following:
"The 2008 World Health Or[g]anization (WHO) classification of tumors of the hematopoietic and lymphoid tissues uses mor[pho]logic, immunophenotypic, genetic, and clinial feature to define distinct diagnosis.  In addition, it has created borderline categories for cases that do not fit into a defined entity. [T]his approach has been adapted to improve the accur[]ate assessment of patient outcomes in "typical" disease and to enable the borderline cases.  The different tumor types are grouped by lineage into  :
1. Myeloid neoplasms-derived from thos bone marrow progenitor cells that normal[][l]y develop into erythrocytes, granulocytes, monocytes or megakaryocytes.
2. Lymphoid neoplasms-derived variously from B cell progenitory, T cell progenitorys, mature T lymphocytes or mature B lymphocytes.
3. Histiocytic/dendritic neoplasms-derived from cells that normally develop into "profession" antigen presenting cells or tissue macrophages."  Reference:  Classification of the Hematopoietic Neoplasms by Arnold Freedman MD, Jonathan Friedberg MD and Jon Aster MD, 2013.

In addition, and although the Appellant submitted a medical article in October 2013 noting risk factors for the development of AML include long-term exposure to benzene, the October 2013 VA opinion notes as follows:

Acute myeloid leukemia (AML) is the most common acute leukemia in adults and accounts for approximately 80% of cases in this group.  In the United States and Europe, the incidence has been stable at 3 to 5 cases per 100,000 populat[io]n.  In adults, the medial age at diagnosis is approximately 65 years.  The incidence increases with age with approximately 1.3 and 12.2 cases per 100,000 population for those under or over 65 years, respectively.  The male:female ratio[] is approximately 5:3.  [T]his incidence is similar among persons of different races.  All patients with suspected AML should undergo metaphase cytogenetic analysis of their bone marrow biopsy specimen.  Approximately 50% of patients with newly diagnosed AML will demonstrate cytogenetic abnormalities."  Reference, "Clinical Manifestat[]ions, Pathologic features, and Diagnosis of Acute Myeloid Leukemia, by Charles Schiffer MD and John Anastasi MD, 2013."  

Service medical records do not evidence any reference to B cell leukemia or acute myelogenous leukemia.  No acute or chro[ni]c disability is shown by the service medical [r]ecords or demonstrated by evidence within the first-post service year.  Acute myelogenous leukemia is currently not associated with herbicide exposure.  Benzene, C6H6 is a highly flammable, volatile liquid that is the simplest member of the aromatic series of hydrocarbons.  It is used as a solvent and in the synthesis of dyes and drugs.  [T]he hydrocarbon is not unique to Agent Orange.  Benzene is a component of tobacco smoke.  "The risk of developing a myeloid malignancy after benzene exposure appears to be dose-related and it is unknown whether there is any safe threshold for benzene exposure.  A potential association between formaldehyde exposure and AML has been controversial, with conflicting data from meta-analyses of epidemiologic studies.  Except for special groups exposed to high levels of benzene or radiation, the reported risks associated with occupation and chemicals have generally been less than twofold.  In a case-control study, cigarette smoking was associated with only a modest increase in leukemic risk; however, a twofold increase in risk for AML was noted in study subjects over the age of 60."  Reference, ["]Pathogenesis of Acute Myeloid Leukemia" by Wendy Stock MD and Michael Thirman M D.

"Inherited disorders associated with defective DNA repair have also been associated with a high incidence of hematologic malignancies, including AML.  These and other familial disorders include[:] Bloom syndrome, in which AML, ALL, lymphoma or other malignancies occur in about 25% of affected individuals, Fanconi anemia, neurofibromatosis, Li-Fraumeni Syndrome, Wiskott-Aldrich Syndrome, Kostmann's Syndrome, Diamond-Blackfan anemia, Emberger syndrome.  Fami[l]ial platelet disorder characterized by qualitative and quantitative platelet defects, a decrement in megakaryocyte colony formation, an increased incidence of AML and RUNX1mutat[]ions."

"Several fami[l]ies have been reported in which multiple siblings have developed childhood onset of myelodysplasia with bone marrow monosomy for chromosome 7, followed by evolution to AML.  [T]he inheritance pattern is autosomal recessive.  Autosomal dominant patterns of inheritance of leukemia have also been reported, with a variety of morphologic and cytogenetic subtypes.  Some are associated wit[h] an antecedent myelodysplastic syndrome, while others appear to rise de novo AML."  Reference, "Pathogenesis of Acute Myeloid Leukemia" by Wendy Stock MD and Michael Thirman MD, 2013.  

The October 2013 VA opinion concludes that it is less than likely than not that the Veteran's leukemia is in any way related to service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no competent contrary opinion of record concerning the contended etiological relationship between the cause of the Veteran's death and active service.  The Board affords significant probative value to the October 2013 VA medical opinion.  

In summary, the Board notes that the Veteran's AML was not manifested during service within 1 year after his service separation, and is not otherwise etiologically related to service.  The record also does not indicate, and the Appellant does not contend, that a service-connected disability caused or contributed to the Veteran's death.  Thus, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


